Appeal by the administrator from an order and decree of the Saratoga County Surrogate’s Court which directs the administrator to pay the proceeds, amounting to $738, of a policy of insurance upon the life of decedent to the petitioner-respondent Joyce. We do not find an agreement which entitles petitioner to receive the face of the policy. He paid the premiums and it should be decreed that he have a lien upon the proceeds of the policy to the amount of premiums paid. In Shea v. United States Industrial Ins. Co. (23 App. Div. 53) the policy was issued under an agreement that the plaintiff, a blood relative of decedent, should receive the proceeds of the policy. Such an agreement is lacking in the present case. Craig v. Metropolitan Life Ins. Co. (250 App. Div. 561) distinguishes the Shea case and is authority in support of a reversal of the decree of the surrogate. Decree of the surrogate reversed on the law and facts, without costs, and matter remitted to the Surrogate’s Court where a decree is to be entered directing pay*1104ment to the petitioner of the amount of the premiums which he has advanced. Hill, P. J., Crapser, Bliss, Heffeman and Schenck, JJ., concur.